DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 9, 2022 is acknowledged. Claims 1-20 remain pending. Applicant amended claims 1, 4 and 9-12. 
	The claim objection and some of the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. The outstanding rejections have been updated to further elaborate the nature of the rejections. 
Response to Arguments
The amendment necessitated the new ground of rejection set forth below. Consequently, Applicant’s arguments with respect to the claims are moot.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14 of US 10,010,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While claims 12 and 14 of US 10,010,111 B2 do not explicitly recite that the housing comprises an air passage, given that the housing defines an empty space therein, it is evident that it comprises an air passage (i.e. space for air to exist and move around). In addition, while claims 12 and 14 of US 10,010,111 B2 do not recite that the wick is a filament, wicks in the form of a filament is well known in the e-cigarette art. Consequently, the recitation of a filamentary wick in the instant application fails to patentably distinguish claim 1 of the instant application from claims 12 and 14 of US 10,010,111 B2.     
Claims 1, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of US 10,765,151 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. While claims 1, 2 and 4 of US 10,765,151 B2 do not explicitly recite that the housing comprises an air passage, given that the housing defines an empty space therein, it is evident that it comprises an air passage (i.e. space for air to exist and move around). In addition, while claims 1, 2 and 4 of US 10,765,151 B2 do not recite that the wick is a filament, wicks in the form of a filament is well known in the e-cigarette art. Consequently, the recitation of a filamentary wick in the instant application fails to patentably distinguish claim 1 of the instant application from claims 1, 2 and 4 of US 10,765,151 B2.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the intent of the limitation “on a proximal end of the reservoir” is unclear. Specifically, it is unclear whether the limitation intends to convey that the wick is situated on a proximal end of the reservoir, or whether the limitation intends to convey that the cavity is situated on a proximal end of the reservoir, or something else. In addition, depending on the intent, the significance of the limitation “on” as opposed to “at “ is unclear. Based on Applicant’s remarks (p. 8), the limitation intends to convey that the wick is in communication with the proximal end of the reservoir. If so, the limitation “the air passage and the cavity on a proximal end of the reservoir” should be amended to “the air passage, the cavity, and a proximal end of the reservoir”. The claim will be interpreted accordingly.      
Claim 12 is indefinite because the criteria by which the “size of the capillaries is based” is undefined. The claim merely recites that the size of the capillaries is based on “at least one parameter of the pre-vapor formulation”. Furthermore, even if the claim is amended to specify the at least one parameter (see claim 13), the limits of the claimed size would be speculative because the ability of the filamentary wick to retain the pre-vapor formulation in the reservoir is also dependent on variables not recited in claim 13 (e.g. material of the filamentary wick).   
Claim 18 is indefinite because it recites “a second diameter” without reciting a first diameter. Consequently, it is unclear whether the claim is implicitly reciting a first diameter, and if so there is no context for the first diameter. Applicant’s argument that claim 7 provides context for the limitation is not persuasive because claim 18 is not dependent on claim 7. To obviate the rejection, the limitation “second” should be deleted. 
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wensley et al. (US 2014/0190496 A1) in view of Tucker et al. (US 2013/0192615 A1).
With respect to claim 1, Wensley et al. disclose a cartridge comprising (see Figs. 4-6): 
a housing; 
an air passage (left side where the cartridge connects to a mouthpiece) through at least a portion of the housing (see [0151]); 
a reservoir 500/600, the reservoir defining a cavity that is configured to store a pre-vapor formulation, and a vent hole 406 at a distal end of the reservoir; 
a wick 400/504/604 in communication with the air passage the cavity, and a proximal end of the reservoir (see [0147] disclosing that element 400 is a capillary tube); and 
a heater 212 configured to vaporize the pre-vapor formulation in the wick (see Fig. 2B).  
While Wensley et al. disclose an exemplary wick in the form of a capillary tube, Wensley et al. disclose that the wick can be made of any material known in the art capable of wicking or holding a liquid formulation (see [0170]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use a wick in the form of a filament as taught by Tucker et al. (see [0053]). 
With respect to claims 2 and 3, the vent hole is in direct fluid communication with the cavity and ambient air space inside the housing (see Fig. 5).  
With respect to claim 4, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted (see [0147]).  
With respect to claim 5, at least a portion of the reservoir is disposed between a distal end of the housing (right end) (see Figs. 4-6) and the air passage.  
With respect to claim 6, the reservoir is tubular in shape (see [0147] disclosing that the reservoir is cylindrical).  
With respect to claim 7, the reservoir has a first diameter, and the vent hole has a second diameter (see Fig. 5). Moreover, by its nature, 17Atty. Dkt. No.: 24000-000180-US-DVA1the vent hole is sized relative to the reservoir to create a differential capillary force that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir (see [0147]).  
With respect to claim 8, the cartridge further comprises the pre-vapor formulation (see [0147]).  
With respect to claim 9, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, while mitigating a vacuum force in the cavity of the reservoir (see [0147]).  
With respect to claim 10, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that causes the pre-vapor formulation to be wicked toward the heater as the pre-vapor formulation is depleted, independently of a physical orientation of the cartridge (see [0147]; capillary force is independent of a physical orientation of the conduit in which the capillary force exists).  
With respect to claim 11, the reservoir, via the vent hole, and the wick are configured to create a differential capillary force on the pre-vapor formulation that exceeds a weight of the pre-vapor formulation (see [0147]; capillary force must exceed a weight of the formulation in order to induce the formulation to wick).  
With respect to claims 12 and 13, the filamentary wick would promote capillary wicking (see [0053] of Tucker et al.). Moreover, it is evident that the formulation does not leak out of the reservoir via the capillary wick. Otherwise, the cartridge would be obsolete. Naturally, depending on the nature of the formulation (e.g. viscosity, vapor pressure), it is also evident that the size of the capillary wick is chosen to ensure that the pre-18Atty. Dkt. No.: 24000-000180-US-DVA1vapor formulation is retained within the reservoir until it is needed.  
With respect to claims 14 and 15, the reservoir is made from a flexible bag 602 that collapses as the formulation is depleted (see [0149]). Naturally, the reservoir would start to collapse at the distal end as the formulation is depleted. 
With respect to claim 16, the reservoir can also be made from a rigid material (see Fig. 4). 
With respect to claim 17, the disclosure of Wensley et al. is silent regarding the existence of a one-way valve inside the vent hole. Naturally, the vent hole must allow make-up air to enter the cavity as the pre-vapor formulation is depleted.  
With respect to claim 18, the vent hole is one singular vent hole (see Fig. 4). While Wensley et al. do not disclose the size of the vent hole, it would have been obvious to one of ordinary skill in the art to provide the vent hole with any suitable diameter to achieve its intended purpose (see [0147] disclosing the purpose of the vent hole). Naturally, it would have been obvious to one of ordinary skill in the art to provide the vent hole with a diameter falling within the claimed range, which encompasses conventional diameters for a vent hole. 
With respect to claim 19, the vent hole is one singular vent hole (see [0016]). Moreover, the size of the vent hole does not cause the pre-vapor formulation to leak, independently of a physical orientation of the cartridge.  
With respect to claim 20, the cartridge is part of an e-vaping device (see [0008]). The device further comprises a power section with a power supply, the power section being connectable to the cartridge to electrically and operationally connect the power supply to the heater (see [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796